Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 9, 2020, have been carefully considered.  
No claims have been canceled or added; claims 16-31 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on December 20, 2018.

Interview Summary
	The Examiner sincerely appreciates the courtesies extended during the December 8, 2020, interview with Applicants’ attorney, Dr. Richard Chinn, during which said interview it was agreed that reactivation of an oxidation catalyst with an aqueous base as a pH ≥ 4 was not known in the art.




Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments to claims 16, 18-21, and 26:
	a. The 35 U.S.C. 112(b)/ 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 18, 21, and 26; 
	b. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claim 26.

Allowable Subject Matter
Claims 16-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed methods for (1) reactivating a catalyst system, said catalyst system being for epoxidizing an unsaturated organic compound, (2) epoxidizing an unsaturated organic compound with a peroxide, including the aforementioned method for reactivating a catalyst system, and (3) synthesizing a lactam, said synthesizing including the aforementioned reactivation of a catalyst system.

Exemplary prior art includes:
Anderson et al. (U. S. Patent No. 2,869,986), which teaches the treatment of aqueous reaction mixtures containing tungstic acid or its salts, wherein the mixture is contacted with adsorptive alumina at a pH below about 3, the resultant catalyst-containing alumina is separated from the aqueous mixture, and the adsorbed catalyst is extracted from the alumina with a solvent (e.g., water), or by washing with a solution of an alkaline agent (e.g., sodium or alkali metal hydroxide).  See col. 1, lines 52-61 and col. 3, lines 1-43 of Anderson et al.; and
Kamogawa et al. (U. S. Patent No. 4,814,305), which teaches a method for regenerating an oxidation catalyst containing phosphorus, molybdenum, and an alkali metal, wherein the deactivated catalyst is treated with aqueous ammonia and an aqueous solution containing at least one of a nitrogen-containing heterocyclic compound, an amine, and ammonium carbonate, followed by drying and calcining the treated catalyst.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 15, 2021